Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Comments
	The reference Burnette 8,774,018 dating back to 12/14/2006 meets the priority date of the current claim limitations “each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources.” The instant claim limitation is found starting the continuation 13/969,510 with the date 8/17/2013. As a result, Burnette’s priority date is before the continuation’s date which makes Burnette a qualifying prior art. For the same reasons, Wright’s priority date 01/31/2012 is also proper. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10 and 14 include the limitation “automatically identifying”, “automatically scanning, by the TV each of the identified” and “in response to completing the first time experience”. However, nowhere in the specification is there mentioned the limitation “identifying” let alone “automatically identify.” In addition, nowhere in the specification is there mentioned the limitation “complete a first time experience” let alone “in response to completing a first time experience.” As a result, the examiner rejects these limitations as not being supported by the specification. 
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 includes the limitation “each of the plurality of selections is made while during the automatic scan.” However, nothing in the specification includes language to support “each of the plurality of selections”. As a result, this claim is rejected as 112(a) for failing to be supported by the specification.

Claim Objections
Claim16 is objected to because of the following informalities:  Claim 16 reads “each of the plurality of selections is made while during the automatic scan.” However, examiner is not sure whether the claim refers to selections made “while” or “during” the automatic scan.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0034397 A1) in view of Burnette et al (US 8,774,018 B1) in view of Silver (US 2014/0195675 A1) in view of Park et al (US 2013/0088332 A1) in view of Wright et al (US 2013/0198792 A1). Hereinafter referred as Schultz, Burnette, Silver, Park, Wright.
Regarding claims 1, 10 and 14, Schultz teaches a method for managing data associated with an TV (TV) (page 1 paragraph (0006)), the method comprising: receiving, by the TV, an indication to begin a first time experience for a user of the TV (page 2 paragraph (0015)), wherein the first time experience is a first interaction between the user and the TV (page 2 paragraphs (0018)-(0019)). Schultz further teaches automatically identifying the live TV (page 2 paragraph (0015)) sources comprising at least an antenna and a port interface (these inputs may be adapted to receive input from cable, satellite, wireless broadcast, VCR/DVD players or any other input signal or input device (page 2 paragraph (0014) also see inputs 1, 2 and 3 in figure 1). Schultz further teaches automatically scan (page 1 paragraph (0005)).
However, Schultz is silent in teaching each of the identified two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources. Burnette teaches on (column 5 lines 54-67) the multimedia server of the service provider system may receive a plurality of incoming live content media in video, audio, media clip, and text messaging formats. This live content can include live audio broadcasts or video broadcasts in the form of separate radio and television broadcasts. Burnette further teaches determining, by the TV, one or more of the two or more live TV channels are providing content broadcast in real-time (column 6 lines 3-13).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz’ reference to include the teachings of Burnette for each of the determined two or more live TV sources to determine a presence of two or more live TV channels received by the two or more live TV sources, wherein the two or more live TV channels are determined by the TV to be providing content broadcast in real-time. A useful combination for this if found on Burnette (column 2 lines 61-67) a service provider supplies an access number to users at events or at other participating locations, which is entered via the device and received by the service provider system via a network interface and simulcasting bridge. Access to the service provider system enables the user to begin inquiring about particular subjects relevant to the event or location attended.  
However, Schultz and Burnette are silent in teaching in response to completing the first time experience, providing, by the TV, the list in a menu-based system, wherein the menu-based system displays scheduling information for current and upcoming broadcast programming. Silver teaches on (page 20 paragraph (0119) also see figure 13F) the interactive content distribution platform can provide data from a program guide as exemplary illustrated in figure 3, for identifying content data streams such as television shows for viewing. The interactive content distribution platform can stream a multitude of TV shows simultaneously. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz’ and Burnette’s references to include the teachings of Silver for populating, by the TV, a list with one or more of the two or more live TV channels based on the determination that the one or more of the two or more live TV channels are providing content broadcast in real-time. A useful combination for this if found on Silver (page 2 paragraph (0010)) the computer implemented method and system disclosed herein provides multiple content data streams simultaneously in at least one of a common format, a digital wrapper, or a container format, where transmission rates and client capacity are monitored to maintain a continuous presentation of each of the content data streams, without requiring buffering.
However, Shultz, Burnette and Silver are silent in teaching in response to the indication, performing, by the TV, the first time experience in a background of the TV. Park teaches on (page 3 paragraph (0062)) if the server does not exist, the TV may be operated in a background mode to scan to respective channels. For example, the respective channels may be scanned to capture video information or audio information with the result that it is possible to extract basic information or thumbnail image data regarding content provided by the respective channels. Park further teaches interaction between the user and the TV before providing content from a live TV source (page 8 paragraph (0160) and page 9 paragraph (0182))).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz’, Burnette’s and Silver’s references to the teachings of Park to include an indication, beginning, by the TV, the first time experience for the user of the TV; during the first time experience for the user of the TV and in a background of the TV. A useful combination for this if found on Park (page 1 paragraph (0008)) one or more embodiments described herein correspond to a remote controller and a method for controlling a multimedia device. According to one embodiment, a hybrid remote controller is provided that is capable of controlling different kinds of devices in two different communication protocols. 
However, Shultz, Burnette, Silver and Park are silent in teaching in response to determining one or more of the two or more live TV channels are providing content broadcast in real-time, populating, by the TV, a list with channel information associated with each of the one or more of the two or more live TV channels. Wright teaches on (page 4 paragraph (0036)) the example list generator receives information corresponding to matching signatures and/or corresponding to identified codes and generates a list that identifies the times at which the live media events were distributed via a corresponding distribution. In some examples, the list includes information representative of events, such as when a regional distributor starts distributing a first live event feed, ends distribution of a first live event feed, changes from distributing the first live event feed to distributing a second live event feed and/or any other information relevant to identifying times and/or regions at which live events are distributed. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz’, Burnette’s, Silver’s and Park’s references to determining one or more of the two or more live TV channels are providing content broadcast in real-time, populating, by the TV, a list with channel information associated with each of the one or more of the two or more live TV channels. A useful combination for this if found on Wright (page 1 paragraph (0002)) this disclosure relates generally to audience measurement, and, more particularly, to systems, methods, apparatus and articles of manufacture to identify times at which live media events are distributed.                                                                                              

Regarding claim 2, Schultz, Burnette, Silver, Park and Wright teach the method as defined in claim 1. Schultz teaches the scan is completed without input from the user of the TV (page 1 paragraph (0005)).
Regarding claim 3, Schultz, Burnette, Silver, Park and Wright teach the method as defined in claim 2. Schultz teaches the first time experience begins when the user first uses the TV (page 2 paragraphs (0018)-(0019)). 
Regarding claim 4, Schultz, Burnette, Silver, Park and Wright teach the method as defined in claim 1. Schultz teaches the user provides a plurality of selections during the first time experience (page 2 paragraphs (0018)-(0019)). 
Regarding claim 5, Schultz, Burnette, Silver, Park and Wright teach the method as defined in claim 4. Schultz teach the plurality of selections are made during the automatic scanning (page 2 paragraph (0022) also see page 1 paragraph (0005)).
Regarding claim 6, Schultz, Burnette, Silver, Park and Wright teach the method as defined in claim 1. Schultz teaches automatic scanning occurs while the user views live television content on a previously scanned channel (an automatic channel search is performed when the television is in the off mode or is run in the background so that the user is unaware of the automatic channel search during viewing mode (page 1 paragraph (0005))). 
Regarding claim 11, Schultz, Burnette, Silver, Park and Wright teach an intelligent television system of claim 10. Park teaches the first-time experience begins when the user first uses the TV system (page 1 paragraphs (0012)). 
Regarding claim 15, Schultz, Burnette, Silver, Park and Wright teach the computer-readable medium as defined in claim 14. Park teaches the first-time experience begins when the user first uses the intelligent TV (page 1 paragraphs (0012)). 
Regarding claim 16, Schultz, Burnette, Silver, Park and Wright teach the computer-readable medium as defined in claim 14. Schultz teaches the user provides other selections during the first time experience (page 2 paragraphs (0018)-(0019)). Schultz teaches each of the plurality of selections is made while during the automatic scan (page 1 paragraph 5 and page 2 paragraph (0015)).
Regarding claim 18, Schultz, Burnette, Silver, Park and Wright teach the computer-readable medium as defined in claim 14. Wright teaches the list is populated in a channel change user interface (page 4 paragraph (0036)). 
Regarding claim 19, Schultz, Burnette, Silver, Park and Wright teach the computer-readable medium of claim 14. Schultz teaches the automatic scan (page 1 paragraph (0002). Burnette teaches providing of two or more live television source (figure 5).
Regarding claim 20, Schultz, Burnette, Silver, Park and Wright teach the computer-readable medium of claim 14. Schultz teaches the automatic scan is completed without input from the user of the intelligent television (page 1 paragraph (0005)).
Regarding claim 21, Schultz, Burnette, Silver, Park and Wright teach the computer-readable medium of claim 14. Schultz teaches the automatic scanning occurs while the user views live television content on a previously scanned channel (page 1 paragraph (0013)). 


Claims 7, 9, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0034397 A1) in view of Burnette et al (US 8,774,018 B1) in view of Silver (US 2014/0195675 A1) in view of Park et al (US 2013/0088332 A1) in view of Wright et al (US 2013/0198792 A1) in view of Kim (US 2003/0179320 A1). Hereinafter referred as Schultz, Burnette, Silver, Park, Wright, and Kim.
Regarding claim 7, Schultz, Burnette, Silver, Park and Wright teach the method as defined in claim 6. However, Schultz, Burnette, Silver, Park and Wright are silent in teaching automatic scanning is of one or more of analog or digital television sources on the antenna and the port interface. Kim teaches on (page 1 paragraph (0009)) an auto channel searching apparatus for a TV according to the present invention which includes a tuner unit for selecting an analog, digital or cable broadcast signal, a signal processing unit for performing a switching operation of an audio and video signal among the broadcast signals selected by the tuner unit. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schultz’s, Burnette’s, Silver’s, Park’s and Wright’s references to include the teachings of Kim for automatic scan is of one or more of analog or digital television sources on one or more of the antennae and port interface. A useful combination for this if found on Kim (page 1 paragraph (0002)) the present invention relates to a video display apparatus, and in particular to an apparatus and method for an auto channel searching for a video display apparatus.

Regarding claim 9, Schultz, Burnette, Silver, Park, Wright and Kim teach the method as defined in claim 1. Wright teaches the list is populated in a channel change user interface (page 4 paragraph (0036)). 
Regarding claim 12, Schultz, Burnette, Silver, Park, Wright and Kim teach the TV system as defined in claim 11. Kim teaches the automatic scan is of analog and digital television sources (page 1 paragraph (0009)).
Regarding claim 13, Schultz, Burnette, Silver, Park, Wright and Kim teach the TV system as defined in claim 12. Wright teaches the list is populated in a channel change user interface (page 4 paragraph (0036)). Schultz teaches a scan is completed without input from the user of the TV system (page 1 paragraph (0005) and page 2 paragraph (0015)).
Regarding claim 17, Schultz, Burnette, Silver, Park, Wright and Kim teach the computer-readable storage medium as defined in claim 14. Kim teaches the automatic scan is of analog or digital television sources (page 1 paragraph (0009)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424